t c memo united_states tax_court judith e stephenson fast petitioner v commissioner of internal revenue respondent docket no filed date judith e stephenson fast pro_se susan k greene for respondent memorandum opinion gale judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax an addition_to_tax under sec_6651 a of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure after concessions we must decide the following issues whether petitioner is entitled to certain business_expense deductions we hold that she is to the extent discussed below whether petitioner is entitled to a charitable_contribution_deduction we hold that she is to the extent discussed below whether petitioner is entitled to a casualty_loss deduction we hold that she is not whether petitioner is entitled to a bad_debt deduction we hold that she is not whether petitioner is liable for an addition_to_tax under sec_6654 we hold that she is to the extent discussed below unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner has conceded that she is liable for the addition_to_tax under sec_6651 petitioner did not file a return for prior to respondent’s issuance of the notice_of_deficiency in her return subsequently submitted petitioner claimed a deduction with respect to an individual_retirement_account the parties have not addressed this issue and we accordingly treat the deduction as conceded by petitioner some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in houston texas business_expenses petitioner was employed as a faculty educator by san jacinto junior college and as a registered nurse by eastway general hospital also she taught a review course on nursing for health education systems and contributed to a review textbook as part of her schedule c business health care consultations petitioner has a doctorate in public health and is a registered nurse petitioner attended an international conference on women’s health in the people's republic of china from march to date at which she had been invited to present a paper the conference was sponsored by the chinese medical association and the foundation for international cooperation and development and was devoted to public health issues affecting women the participants in the conference were public health professionals from around the world petitioner spent days attending the formal conference proceedings that included panel sessions and the presentation of papers including hers on of the remaining days the conference participants including petitioner made conference-sponsored trips to medical facilities and met with chinese health officials for either half of the day or for the entire day two days thursday april and saturday april were fully devoted to sightseeing respondent argues that the expenses of the trip were not ordinary and necessary business_expenses within the meaning of sec_162 and that petitioner did not substantiate the deductions under sec_274 the regulations provide that travel_expenses are deductible only if the trip is related primarily to the taxpayer’s business sec_1_162-2 income_tax regs one of the important factors in deciding whether a trip is primarily business or personal is the amount of time spent on each activity sec_1_162-2 income_tax regs in an example in the regulations if week is spent on business and are spent on vacation the trip is primarily personal id thus if one- sixth of the time is spent on business and the rest is personal the trip is primarily personal further the regulations provide that expenses paid_or_incurred in attending a convention may be ordinary and necessary depending on the facts and circumstances of each case sec_1_162-2 income_tax regs based on our review of the record we believe that respondent's efforts to portray petitioner's trip to china as a personal sightseeing junket are unavailing while it is true that she spent a certain amount of time touring the great wall and other sites of interest a far greater proportion of her time was spent visiting hospitals and medical clinics accompanied by chinese health officials or participating in the formal presentation of papers visiting medical facilities is not personal recreation on the contrary we believe it bears a direct relation to petitioner's work as an educator in the public health field and is accordingly an ordinary and necessary business activity with respect to petitioner consequently her travel to china and participation in the conference activities were primarily for business reasons within the meaning of the regulations as a result we conclude that the following expenses claimed by petitioner were ordinary and necessary within the meaning of sec_162 airfare to china the conference fee delegation fee visa fee books regarding china travel insurance slides for presentations tips breakfast taxi customs fees parking three meals and a beverage petitioner also claimed several additional expenses with respect to the china trip that were purely personal or living_expenses which are not deductible under sec_262 respondent's disallowance of these expenses is sustained respondent has also challenged the china trip expenses on the grounds that they have not been substantiated in accordance with sec_274 on this record we believe that petitioner has by means of the receipts conference itinerary and other conference materials introduced into evidence substantiated all of the expenses found to be ordinary and necessary above see sec_1_274-5t temporary income_tax regs fed reg date except the delegation fee under sec_274 one of the elements that the taxpayer must prove with respect to an expenditure for travel away from home is the amount of each separate expenditure for traveling away from home such as cost of transportation or lodging except that the daily cost of the traveler’s own breakfast lunch and dinner and of expenditures incidental to such travel may be aggregated if set forth in reasonable categories such as for meals for gasoline and oil and for taxi fares sec_1 5t b i temporary income_tax regs fed reg date petitioner indicated on the conference materials she introduced into evidence that the delegation fee covered some meals during the conference we also note that although petitioner spent days in china in connection with the conference there is no stated expense for lodging likewise although conference events occurred in four different cities there is no stated expense for travel within china given that the delegation fee was dollar_figure it is obvious that it covered more than meals based on the respondent has not challenged the expenses of the china trip under sec_274 h m or n we consequently do not address the extent to which these provisions may limit petitioner’s deductions record we find that the delegation fee also covered lodging and travel within china neither the meals lodging or travel_expenses covered by the delegation fee have been separately accounted for as required by sec_1_274-5t temporary income_tax regs fed reg date thus these amounts are not deductible while we also believe that some portion of the delegation fee likely represented a fee for attending the conference there is no evidence in the record from which we might discern that portion as distinguished from amounts subject_to sec_274's limitations accordingly the entire fee is disallowed under sec_274 petitioner claimed a deduction for job-hunting expenses in the amount of dollar_figure respondent argues that the trips were primarily personal in nature petitioner took five trips during the year in issue during which she interviewed for positions in the health field on all the trips she stayed with colleagues or friends the first trip was to san francisco she had a day interview and stayed in san francisco from march through march the second trip was to beckley west virginia petitioner had a 1-day interview and stayed in beckley from july to july petitioner has family in west virginia the third trip was to los angeles california petitioner again had a 1-day interview and stayed in los angeles from july to july the fourth trip was to los angeles beginning november she interviewed for about hours and stayed for about or days including thanksgiving the fifth trip was to charleston west virginia petitioner again had a 1-day interview and stayed in charleston from december to december as noted above the regulations provide that travel_expenses are deductible only if the trip is related primarily to the taxpayer’s business sec_1_162-2 income_tax regs and an important factor in determining this is the amount of time spent on personal activities compared to the time spent on activities related to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs respondent concedes that petitioner has substantiated the expenses in question however petitioner has failed to demonstrate that three of the trips in question namely the july trip to beckley the july trip to los angeles and the december trip to charleston were not primarily personal in the case of these three trips each was at least days long even though the job interview that occurred during each trip was only for day petitioner has failed to show that any of the remaining time other than the time during interviews was spent on business rather than personal activities moreover two of these three trips occurred over major holidays we find that these trips were primarily personal in nature and accordingly petitioner is not entitled to deduct any of the travel costs associated with them we find that the remaining two trips were primarily for business for the november trip to los angeles petitioner spent only or days there even though the trip occurred over thanksgiving we think that days was a reasonable period to spend for an interview at that distance from her home in houston and we hold that petitioner is entitled to deduct the roundtrip airfare expense of the trip she is not entitled to deduct the expenses of a side trip from los angeles to san jose and back because she has not demonstrated a business_purpose for this side trip for the march trip to san francisco petitioner spent days in san francisco and interviewed for day we think this was a reasonable period to spend for the interview and we hold that petitioner is entitled to deduct the airfare expense to san francisco she is not entitled to deduct any additional costs associated with the trip to san francisco because she has not demonstrated a business_purpose for them petitioner claims a deduction for local transportation of dollar_figure in connection with her teaching job respondent argues that her employer would have reimbursed the expenses petitioner was required to travel from san jacinto junior college to ben taub hospital and back for clinical work related to her nursing students petitioner could have received reimbursement from her employer with respect to the expenses of traveling from the college to the hospital if a taxpayer was eligible for reimbursement from his or her employer even though not obtained the expense is not deductible 40_tc_345 affd 326_f2d_760 2d cir orvis v commissioner tcmemo_1984_533 affd 788_f2d_1406 9th cir petitioner claims other business_expenses in the amount of dollar_figure she has presented no receipts or other evidence that she actually incurred the expenses her substantiation consists of a listing of the expenses she prepared shortly before trial which was admitted as a summary of her testimony thus petitioner has not substantiated the expenses and is not entitled to a deduction see sec_1_162-17 income_tax regs charitable_contribution petitioner claims a charitable_contribution_deduction of dollar_figure respondent argues that she has not substantiated the deduction in her return petitioner claimed a dollar_figure noncash charitable_contribution_deduction in a conference with the irs after the return was filed she claimed an additional dollar_figure deduction of the dollar_figure deduction claimed on the return dollar_figure was for clothing the additional dollar_figure deduction was also for clothing the remaining dollar_figure was for various items such as furniture electronic equipment and household appliances under the regulations substantiation requirements for gifts of property other than money vary depending on the amount of the deduction claimed the regulations set up three tiers of deductions for amounts up to and including dollar_figure greater than dollar_figure but less than dollar_figure and greater than dollar_figure and require greater substantiation for each tier see sec_1_170a-13 income_tax regs the third tier applies to any charitable_contribution of property if the amount claimed or reported as a deduction under sec_170 with respect to such item exceeds dollar_figure sec_1_170a-13 income_tax regs for purposes of this threshold the aggregate amount claimed for items of similar_property is considered sec_1_170a-13 income_tax regs one of the categories of similar_property is clothing sec_1_170a-13 income_tax regs because petitioner claimed a deduction for clothing in the amount of dollar_figure she must meet the requirements of the third tier with respect to clothing for the third tier the taxpayer must obtain a qualified_appraisal to substantiate the deduction sec_1_170a-13 income_tax regs petitioner has presented no appraisal of any kind and is therefore not entitled to a deduction for the clothing the remaining dollar_figure in claimed noncash contributions which is the total estimate for several household_items has been substantiated as required by the regulations since petitioner has not claimed a single item or category worth more than dollar_figure the regulations covering noncash contributions of dollar_figure or less are applicable see sec_1_170a-13 income_tax regs under that regulation the taxpayer need only have a receipt from the donee containing the name and address of the donee the date and place of the contribution and a description of the property sec_1_170a-13 income_tax regs we find that petitioner has satisfied the requirements of section l 170a-13 a income_tax regs with respect to the remaining items and is entitled to a dollar_figure charitable_contribution_deduction casualty_loss petitioner claims a casualty_loss deduction in the amount of dollar_figure respondent argues that the loss in question was not a casualty but instead deterioration and that petitioner has in any event presented no evidence of the amount of the loss petitioner experienced flooding in one room of her house that was lower than the rest of the structure such flooding had not occurred prior to but in that year it happened several times during a to 2-month period sec_165 allows a deduction for losses arising from fire storm shipwreck or other_casualty a casualty is a sudden unexpected loss not steady deterioration over time 3_tc_1 we need not decide whether petitioner’s loss was a casualty because we find that she has not proved the amount of the loss the measure of the deduction is the difference in the fair_market_value of the house before and after the loss not to exceed adjusted_basis 70_tc_391 ordinarily an appraisal is required sec_1 a i income_tax regs the regulations also permit the cost of repairs as evidence of the amount of the loss sec_1_165-7 income_tax regs however this must be the cost of repairs actually made not the estimated cost of repairs lamphere v commissioner supra pincite petitioner has introduced no appraisal and no evidence of repairs actually made thus she is not entitled to the deduction bad_debt petitioner claims a bad_debt deduction in the amount of dollar_figure respondent argues that petitioner has not proved that the debts were worthless and that petitioner did not include the dollar_figure in income petitioner taught some students in a nursing review course and they did not pay her the dollar_figure they had agreed on petitioner did not include the dollar_figure in income sec_166 permits a deduction for debts that become worthless in the year in issue petitioner has provided no evidence that the debts became worthless during the year in issue see sec_1_166-2 income_tax regs moreover to be entitled to a bad_debt deduction petitioner must have included the dollar_figure in income either in or in some previous year sec_1_166-1 income_tax regs she did not and therefore she is not entitled to the deduction addition_to_tax petitioner has not shown that she qualifies for any of the exceptions to the addition_to_tax under sec_6654 and the extent if any of her liability for this addition_to_tax will be computed under rule to reflect the foregoing decision will be entered under rule
